                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   TAMARA B.,                                            CASE NO. C18-5219-JCC
10                            Plaintiff,                   ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                            Defendant.
14

15          The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,
16   United States Magistrate Judge (Dkt. No. 19), and the remaining record, does hereby find and
17   ORDER:
18      (1) The Court adopts the Report and Recommendation;
19      (2) The Commissioner’s decision to deny benefits is REVERSED and REMANDED to the
20          Commissioner for further administrative proceedings consistent with the Report and
21          Recommendation.
22          DATED this 30th day of April 2019.




                                                        A
23

24

25
                                                        John C. Coughenour
26                                                      UNITED STATES DISTRICT JUDGE

     ORDER
     C18-5219-JCC
     PAGE - 1
